Citation Nr: 0610596	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-20 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for service connection for cause of death, 
due to nasopharyngeal cancer.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Polseno, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1941 to 
August 1942, part of that time as a prisoner of war, and from 
April 1945 to November 1945. He died in November 1998. The 
appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision by the Manila, Philippines, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). In that decision the RO declined to reopen appellant's 
claim for service connection for cause of death, previously 
denied by the Board in November 2002.


FINDINGS OF FACT

1. The Board denied entitlement to service connection for the 
cause of the veteran's death in November 2002.

2. The evidence submitted subsequent to the November 2002 
decision was not previously submitted to agency decision 
makers, but it neither relates to an unestablished fact 
necessary to substantiate the claim nor raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

1. The November 2002 Board decision denying entitlement to 
service connection for cause of death is final. 38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005).

2. Evidence submitted or secured since November 2002 is not 
new and material such that the previously denied claim can be 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appellant contends that the veteran's death, proximately due 
to nasopharyngeal cancer, was caused by or related to 
disabilities incurred during military service. She cites 
asthma, malaria, pulmonary tuberculosis, and bronchopneumonia 
as possible causes of the veteran's cancer. Service-
connection for malaria was granted in December 1999 after the 
veteran's death, and a noncompensable rating was assigned.  
Service connection was not in effect for any disability 
during his lifetime.

The appellant's claim for service connection for the 
veteran's cause of death was originally denied in a December 
1999 rating decision.  The appellant appealed to the Board, 
and in a decision of November 2002, service connection for 
the cause of the veteran's death was denied because the Board 
found that there was no competent medical evidence of record 
demonstrating a causal link between the veteran's fatal 
cardio-respiratory arrest due to nasopharyngeal carcinoma and 
his active service or the service-connected malaria.  The 
appellant was notified of the Board's November 2002 decision 
and of her appellate rights, but did not appeal; that 
decision is now final.  38 U.S.C.A. §§7103, 7104; 38 C.F.R. 
§20.1100.  

The death of a veteran will be considered due to a service-
connected disability when the evidence establishes that such 
disability was a contributory cause of death. A careful 
analysis of all the facts and circumstances surrounding the 
veteran's death must conclude that the service-connected 
disability contributed substantially or materially to death. 
The disability must have combined to cause death, or aided or 
lent assistance to the production of death, such that a 
causal connection between the disability and death can be 
shown.  See 38 C.F.R. § 3.312.
In cases like this one where a final decision has already 
been rendered, a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted.  Material 
evidence means existing evidence that relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. This 
definition is found at 38 C.F.R. § 3.156(a).

The evidence received prior to the most November 2002 final 
denial of this claim does not contain a link between any 
service-connected disability and the veteran's death.  The 
veteran's service medical records include physical 
examinations of April 1945 and June 1946, neither showing any 
abnormalities. The veteran's only complaint during service 
was for malaria, in an affidavit of April 1945, but there is 
no medical evidence of record that his malaria could have 
caused his cancer.

Since this claim was originally filed in August 1998, VA has 
assisted appellant in obtaining medical records from local 
medical institutions. VA has produced its own records of the 
veteran's medical treatment and his service records have been 
retrieved. Appellant has been advised on several occasions, 
most recently during her hearing of May 2003, on what she 
must show to substantiate this claim.

The only evidence received subsequent to the most recent 
final denial consists of testimony from appellant and of a 
record from Philippine General Hospital noting that the 
veteran was confined there during January of 1946 for 
broncho-pneumonia.  

Appellant's testimony is not "new," because it is 
cumulative of the statements received before. The hospital 
record is "new," in that it has not been received before. 
It is not, however, "material," because it does not raise a 
reasonable possibility of substantiating appellant's claim. 
There is still no competent medical evidence of record that 
malaria, pneumonia, or any other service-related ailment 
caused or materially contributed to the veteran's death from 
cancer.

Despite VA's efforts, no new and material evidence supporting 
service connection for the veteran's cause of death has been 
received and the claim is denied.  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. In letters of May 2003 and 
September 2003, prior to the most recent rating decision in 
this case, appellant was provided with notice of the first 
three elements above, of the evidence needed to support her 
claim, of what actions she needed to undertake, and of how VA 
would assist her in developing her claim. At her May 2003 
hearing, appellant was advised specifically of the materials 
needed to support a claim based on new and material evidence. 
Though notice of the degree and effective date elements was 
not given to appellant, that error is not prejudicial because 
it did not affect the essential fairness of the adjudication. 
Failure to notify appellant of these elements will not be 
unfair in this case because the decision will not be 
reopened.

VA also has a duty to assist the appellant in substantiating 
her claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the appellant's statements and testimony, service, 
non-VA and VA medical records, and the VA examination report.  
VA obtained records from the Mary Chiles General Hospital on 
behalf of the appellant.  Other records submitted by the 
appellant were duplicative of what was already in the claims 
folder.   



The appellant has not notified VA of any additional available 
relevant records with regard to her claim.  As such, VA met 
its duty to assist.


ORDER

Application to reopen denial of service connection for the 
veteran's cause of death is DENIED.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


